            Case 2:20-cv-01442-DB Document 4 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREVOR TODD,                                        No. 2:20-cv-1442 DB P
12                        Plaintiff,
13             v.                                         ORDER
14    SACRAMENTO COUNTY, et al.,
15                        Defendants.
16

17            Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. Plaintiff has not, however, filed a certified copy of his jail trust account statement

20   for the six month period immediately preceding the filing of the complaint. See 28 U.S.C. §

21   1915(a)(2). Plaintiff will be provided the opportunity to submit a certified copy of his jail trust

22   account statement.

23            In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

24   within thirty days from the date of this order, a certified copy of his jail trust account statement

25   for the six month period immediately preceding the filing of the complaint. Plaintiff’s

26   ////

27   ////

28   ////
                                                         1
           Case 2:20-cv-01442-DB Document 4 Filed 07/28/20 Page 2 of 2

 1   failure to comply with this order will result in a recommendation that this action be dismissed

 2   without prejudice.

 3   Dated: July 27, 2020
                                                         /s/ DEBORAH BARNES
 4                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12
     DB:12
     DB:1/Orders/Prisoner/Civil.Rights/todd1442.3c.new
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
